Exhibit (3.1) AMENDMENT TO THE SECOND SENTENCE OF SECTION 3.01 OF ARTICLE III OF THE BY-LAWS OF NATIONAL RESEARCH CORPORATION Effective October 26 , 2015 (Additions in bold and underscore; deletions in strikethrough) General Powers , Classification and Number . … The number of directors of the corporation shall be five (5) six (6) , divided into three classes, designated as Class I, Class II and Class III; and such classes shall consist of one (1) two (2) , two (2) and two (2) directors, respectively. …
